         Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 1 of 29




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 KEENAN’S KIDS FOUNDATION,                    )
 INC.,                                        )
                                              )
               Plaintiff,                     ) Civil Action File No.:
                                              )
 -vs.-                                        ) 1:20-cv-01702-WMR
                                              )
 SEAN CLAGGETT,                               )
                                              )
                Defendant.                    )

                   Joint Preliminary Report and Discovery Plan

1.       Description of Case:

         (a) Describe briefly the nature of this action.

         This case involves claims brought by Keenan’s Kids Foundation, Inc.

(“Keenan’s      Kids   Foundation”)    against   Sean      Claggett   (“Claggett”)   for

misappropriation of trade secrets under the federal Defend Trade Secrets Act of 2016

(18 U.S.C. § 1836, et seq. (“DTSA”) and the Georgia Trade Secrets Act of 1990

(O.C.G.A. § 10-1-760 et seq.) (“GTSA”).

    (b) Summarize, in the space provided below, the facts of this case. The
summary should not be argumentative nor recite evidence.

         Plaintiff: Keenan’s Kids Foundation, a Georgia non-profit corporation, was

established in 1993 by Don C. Keenan, a renowned, award winning Atlanta-based
       Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 2 of 29




trial lawyer, for the purposes of helping at-risk children via charity events, raising

community awareness, and providing child advocacy services. Keenan’s Kids

Foundation is the owner of intellectual property exclusively used by the Keenan

Trial Institute, which offers Mr. Keenan’s educational curriculum instructing

lawyers on how to win their trials, protect community safety, and deter wrongdoers

by holding them accountable, through teaching confidential and proprietary

techniques. The unique and proprietary curriculum owned by Keenan’s Kids

Foundation was created through Mr. Keenan’s over forty-years of experience as lead

counsel in thousands or trials.

      Because attorneys use these proprietary techniques to win trials, including

significant financial awards, and to deter wrongdoers for the good of the community,

Keenan’s Kids Foundation’s customers recognize the intrinsic value of Keenan’s

Kids’ techniques. Because Keenan’s Kids Foundation is the owner of decades spent

in creating and refining the unique, proprietary and confidential techniques that

Keenan Trial Institute customers value, those techniques are also valuable to

Keenan’s Kids. Conversely, if the confidential information or details related to

Keenan’s Kids Foundation’s proprietary techniques became known to Keenan Trial

Institute competitors, those competitors would use that information to develop and

market competing educational courses to offer to the Keenan Trial Institute


                                          2
        Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 3 of 29




customers, damaging, if not destroying the value of Keenan’s Kids and the Keenan

Trial Institute.

       A significant portion of the value Keenan’s Kids Foundation derives from its

proprietary techniques is based on its curriculum of trial techniques not being known

to Keenan Trial Institute competitors. A significant portion of the value Keenan’s

Kids derives from its proprietary techniques is based on its curriculum of trial

techniques also not being known to defense counsel who have not taken the courses

of the Keenan Trial Institute; and, if such proprietary techniques were known to

defense counsel, the unauthorized access would give them a roadmap of what

students and instructors of the Keenan Trial Institute are trying to accomplish in their

jury selection at trial.

       Specifically, and critical to the Keenan Trial Institute’s success, are the

confidential and proprietary trade secret voir dire techniques owned by Keenan’s

Kids’ (“Trade Secret Voir Dire Techniques”). Keenan’s Kids is the owner of

decades’ worth of significant investment of time and resources in the development

of its confidential and proprietary Trade Secret Voir Dire Techniques, relying on the

extensive, unique personal experience and research of Mr. Keenan.

       To preserve the value of its confidential, proprietary, and trade secret

information, including its Trade Secret Voir Dire Techniques, Keenan’s Kids has


                                           3
       Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 4 of 29




taken a number of steps to keep the information secret. Among these steps, every

attendee of a Keenan Trial Institute course where Keenan’s Kids’ confidential and

proprietary information will be shared and was shared, including the Keenan’s Kids

Voir Dire Course, is required to sign a “Confidentiality Agreement” that warrants

the attendee will not disclose the confidential and proprietary information. The

Confidentiality Agreement explicitly identifies as confidential and applies to

Keenan’s Kids trade secrets, copyrighted information, and other           proprietary

information “including ideas, techniques…inventions, know-how, processes…and

information” related to the services and information provided at the specific Keenan

Trial Institute event. Attendees are further prohibited from videotaping, audio

recordings, and photographs of any seminar. Further, any materials provided to

students by the Keenan Trial Institute must remain with the institute when

coursework is completed, and students can leave only with their own notes for

personal use only.

      Keenan’s Kids course instructors also often orally identify and emphasize the

Confidentiality Agreement to participants, as well as the requirement to leave course

materials behind, further informing participants of, and reinforcing, the confidential

nature of course material.




                                          4
       Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 5 of 29




      In addition, the Keenan’s Kids Voir Dire Course had its own separate

LISTSERV, and blogs to which access was limited only to individuals who first took

the Keenan’s Kids Voir Dire Course and for whom login credentials were created

and issued, in order to further protect the confidentiality of any discussions regarding

the Trade Secret Voir Dire Techniques.

      Sean Claggett is an attorney who participated as a student in multiple Keenan

Trial institute seminars and taught for Keenan Kids Foundation. Having resigned

from the Keenan Trial Institute in 2018, Claggett now teaches voir dire-related

courses for a competitor of Keenan Trial Institute, including Sean Claggett’s Case

Analysis and Voir Dire School (“Claggett’s Voir Dire School”) which—without

permission from Keenan’s Kids Foundation—misappropriates, utilizes, and

discloses substantial portions of Keenan’s Kids’ confidential and trade secret

materials subject to confidentiality obligations imposed on Claggett as a participant

and instructor. As early as May 2014, Claggett was aware of Keenan’s Kids’ unique,

proprietary and confidential curriculum exclusively taught through the Keenan Trial

Institute and had begun attending them.

      On September 23-24, 2014, Claggett attended a Keenan’s Kids Voir Dire

Course where Claggett was taught the proprietary and confidential Trade Secret Voir

Dire Techniques, including those specified and detailed above.


                                           5
       Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 6 of 29




      While attending a Keenan’s Kids Voir Dire Course in Atlanta, Georgia, on

September 23-24, 2014, as a prerequisite for attendance, Claggett executed a

Confidentiality Agreement (the “Agreement”) with Keenan’s Kids to protect the

trade-secret and confidential contents of the seminar. As is true for all participants,

the Confidentiality Agreement that Claggett executed explicitly identifies as

confidential and applies to Keenan’s Kids’ trade secrets, copyrighted information,

and other proprietary information “including ideas, techniques…inventions, know-

how, processes…and information” related to the services and information provided

at the Keenan’s Kids Voir Dire Course, and further prohibited him from videotaping,

taking audio recordings, and taking photographs of the seminar.

      By signing the Agreement titled “Confidentiality Agreement”, which further

defined “Confidential Information” as trade secret and proprietary information

including things like “techniques…know-how, [and] processes”, Claggett was

informed of, became aware of, understood, and accepted the confidential nature of

the information to be conveyed in the Keenan’s Kids Voir Dire Course. By signing

the Agreement prohibiting recordation of the seminar and agreeing to leave behind

distributed coursework, Claggett (like all participants) was informed of, became

aware of, understood, and accepted that the Keenan’s Kids Voir Dire Course and




                                          6
          Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 7 of 29




Trade Secret Voir Dire Techniques were confidential and not for redistribution to

others.

      In 2015, Claggett became an instructor for the Keenan Trial Institute, teaching

courses including Keenan’s Kids’ “Trial” and “Focus Group” seminars containing

the asserted trade secrets and confidential information. The confidentiality

obligation of Claggett for the Keenan’s Kids Voir Dire Course materials, content,

and information extended further and applied to and was reinforced in Claggett’s

role as an instructor of the Keenan’s Kids Voir Dire Course. In addition to, but

separate from, the obligations created by the Agreement, all Keenan Trial Institute

instructors, including Claggett, are bound by a confidentiality obligation not to

disclose information such as the Trade Secret Voir Dire Techniques, and they in turn

further reinforce the confidentiality obligation to their students.

      Keenan’s Kids communicated to Claggett as an instructor that the Trade

Secret Voir Dire Techniques, among other things, were confidential trade secrets of

Keenan’s Kids, and Claggett acted in accordance with that fact. As an instructor,

for example, Claggett was responsible for overseeing and ensuring students’ signing

of confidentiality agreements prior to teaching the Trade Secret Voir Dire

Techniques and for instructing students not to take course materials with them.




                                           7
       Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 8 of 29




      Claggett also made multiple trips to the “Beach” (in Santa Rosa Beach,

Florida) for educational purposes and workshops for two-and-a-half days work on

“Edge” materials and whereat the asserted trade secrets and confidential information

were shared with and entrusted to Claggett. Claggett specifically participated in

discussions at the beach regarding contents of Keenan’s Kids blogs, wherein it was

explained that the blogs purposely do not include the information comprising the

Trade Secret Voir Dire Techniques.

      Claggett himself participated in a vote to restrict blog access so that attendees

of programs such as the Keenan’s Kids Voir Dire Course would not be able to reveal,

inadvertently or otherwise, material comprising the Trade Secret Voir Dire

Techniques, further evidencing his understanding of the confidentiality of the same.

In addition, Claggett himself oversaw as manager the Nevada LISTSERV, access to

which was limited only to individuals who first took the Keenan’s Kids Voir Dire

Course, all of whom were informed of, aware of, understood, and accepted the

confidential nature of the information to be conveyed in the Keenan’s Kids Voir Dire

Course and on the LISTSERV at least by virtue of having signed a Confidentiality

Agreement and having received password-protected, restricted access to the

LISTSERV where those materials could be discussed.




                                          8
       Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 9 of 29




      Further showing how involved Claggett was in the Keenan Trial Institute and

its asserted trade secrets and confidential information, and thus his awareness of

their confidential status, Claggett was one of only four faculty members chosen to

go on the educational cruise in May 2016 and spend a week immersed in the “Edge”

materials.

      Also in 2016, by way of example, Claggett participated in discussions as an

employee of Keenan’s Kids wherein the line between trade secret confidential

information and information that may be shared publicly was explicitly identified.

At the time, Keenan’s Kids intended to offer free seminars around the country in

part as a marketing tool for its paid seminars and reiterated in discussions about the

contents of those free seminars, that Keenan’s Kids trade secret strategies should not

be included outside of the confines of the protected courses like the Keenan’s Kids

Voir Dire Course.

      In September 2018, Claggett resigned as an instructor of the Keenan Trial

Institute. At the time of Claggett’s resignation in 2018, he was again put on notice

by David Hoey, Dean of the Keenan Trial Institute and Keenan Ball Trial College,

not to breach Claggett’s confidentiality obligations, and further that Claggett was

not authorized to teach anything learned as a student or instructor of the college

courses at Keenan Trial Institute, or the seminars, or as a consult referring attorney,


                                          9
       Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 10 of 29




or as a co-dean of the damages course Claggett withdrew from the LISTSERV and

the Keenan Ball Trial College because of criticism he received that he went outside

the boundaries of permissible conduct. Keenan’s Kids also tightly controls the

distribution of any recordings of Keenan Trial Institute seminars and does not share

the recordings without an agreement to maintain confidentiality.

       The entire business model under which the Keenan’s Kids Voir Dire Course

operates depends upon the confidentiality of the Trade Secret Voir Dire Techniques,

insofar as, absent such restrictions and understanding of confidentiality, competitor

course offerings from Keenan’s Kids students would spring up every day offering to

teach the same content as Keenan’s Kids Voir Dire Course. To date, Claggett is the

only such competitor to purport to do so, indicating thousands upon thousands of

other participants’ consensus that the Trade Secret Voir Dire Techniques are not

theirs to share.

       Aside from Claggett, Keenan’s Kids has been approached by instructors who

– again, fully understanding the confidentiality of Keenan’s Kids’ trade secret

strategies – seek Keenan’s Kids’ express permission to teach certain content. In

response to such requests, in a further effort to protect the confidentiality of its trade

secrets, Keenan’s Kids requests an outline of the material to be taught and either




                                           10
      Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 11 of 29




approves or denies the outline. Keenan’s Kids denies or revises outlines that indicate

protected material would be disclosed.

      As an instructor for Keenan’s Kids, intimately involved in the business of

offering courses like the Keenan’s Kids Voir Dire Course containing Trade Secret

Voir Dire Techniques, Claggett was regularly exposed to Keenan’s Kids’ business

model, confidentiality policy, and confidentiality expectations, and well understood

his obligation to maintain that confidentiality. In addition to jury selection, Claggett

was privy to other trade secrets and confidential information of the Keenan Trial

Institute, which further contributed to his understanding of the confidentiality of

Keenan’s Kids’ proprietary strategies, including unique theories related to the use

and analysis of focus groups that were taught to him and which he taught to others

at the Keenan Trial Institute and at consult referrals.

      Recently, Keenan’s Kids Foundation learned that Claggett was offering

Claggett’s Voir Dire School through Trojan Horse wherein Claggett was teaching

Keenan’s Kids’ confidential and proprietary Trade Secret Voir Dire Techniques

communicated to Claggett under the auspices of confidentiality, including during

the Keenan’s Kids Voir Dire Course that Claggett attended in September 2014, and

subsequently taught from 2015 to 2018. Claggett’s Voir Dire School taught by

Claggett and offered through Trojan Horse, specifically incorporates, embodies, and


                                          11
      Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 12 of 29




discloses the Keenan’s Kids’ proprietary and confidential Trade Secret Voir Dire

Techniques detailed above. Claggett’s Voir Dire School taught by Claggett and

offered through Trojan Horse therefore uses substantial elements of the unique,

proprietary confidential curriculum derived from Keenan’s Kids’ Trade Secret Voir

Dire Techniques. Claggett does not have Keenan’s Kids’ permission to wrongfully

misappropriate, use and disclose at Claggett’s Voir Dire School the Trade Secret

Voir Dire Techniques that Claggett acquired at the Keenan’s Kids Voir Dire Course

in September 2014 and subsequently as an instructor at the Keenan Trial Institute.

      Claggett knows and has known since prior to his resignation from Keenan’s

Kids Foundation, that he has a duty to maintain the secrecy of the information he

acquired from Keenan’s Kids, including specifically the Keenan’s Kids Voir Dire

Course and Trade Secret Voir Dire Techniques. Claggett and Trojan Horse have

knowledge and understand the value of the Trade Secret Voir Dire Techniques as

evidenced at least in part by the fact that Claggett, Trojan Horse and its owner Dan

Ambrose have advertised and touted in their own presentation materials Claggett’s

reputation as being trained by the Keenan Trial Institute in order to get attorneys to

sign up for their competing Sean Claggett’s Case Analysis and Voir Dire School

program and to bolster Claggett’s credibility.




                                         12
      Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 13 of 29




      Keenan’s Kids has no adequate remedy at law to redress the conduct

complained of herein and will suffer continued imminent and irreparable harm as a

result unless Defendant is preliminarily and permanently restrained from his ongoing

wrongful misappropriation, use and disclosure of Keenan’s Kids’ Trade Secret Voir

Dire Techniques through Claggett’s Voir Dire School, Trojan Horse, and elsewhere.

      Keenan’s Kids has sustained and will continue to sustain actual losses

resulting from Defendant’s wrongful misappropriation, use and disclosure, and is

entitled to recover such actual losses, Defendant’s ill-gotten profits or sales,

Defendant’s savings in development costs, a reasonable royalty, exemplary damages

from Defendant’s willful misappropriation, use, and disclosure and knowing

disregard of Keenan’s Kids’ rights in an amount to be proved at trial.



      Defendant: Claggett is a successful plaintiff’s attorney who resides in and

maintains an office in Las Vegas, Nevada. He handles cases throughout the United

States.

      Claggett paid for and attended courses offered by The Keenan Trial Institute

(“Institute”) regarding trial tactics. Eventually, he became an instructor for the

Institute. Claggett was never an employee of Plaintiff or the Institute, and did not

receive any compensation from Plaintiff or the Institute for teaching courses.


                                         13
       Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 14 of 29




      Claggett no longer teaches courses offered by the Institute. Apparently,

although Claggett achieved significant recoveries in numerous cases, Claggett’s

relationship ended with the Institute because Don Keenan, Plaintiff’s principal,

disagreed with the manner in which Claggett handled cases. Since leaving the

Institute, Claggett has continued to teach courses in trial tactics and strategies.

      Plaintiff contends that it owns intellectual property which is used by the

Institute. Plaintiff asserts claims for misappropriation of trade secrets arising out of

a course that took place in September 2014 regarding voir dire techniques which

Claggett attended. Plaintiff claims that techniques taught at the course were trade

secrets, and that Claggett misappropriated the purported secret techniques by

discussing them in courses he taught about jury selection.

      None of the techniques discussed at the 2014 voir dire course are trade secrets

or were identified as such. Of course, it was intended that the attorneys who attended

and paid for the course use the techniques at trial. There was also never any

prohibition precluding the use and disclosure of the techniques; the techniques have

been discussed in public forums on numerous occasions; and the techniques can be

ascertained by observing jury selection or reviewing transcripts of jury selection

where the techniques have been employed.




                                           14
       Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 15 of 29




      At the course, Claggett signed a “Confidentiality Agreement”. The agreement,

however, does not identify any purported trade secrets and does not preclude the use

and disclosure of the techniques discussed during the course. Rather, the agreement

simply states, in relevant part, as follows:

           THIS AGREEMENT governs the disclosure of information
      between the undersigned guest at this event . . . and the Keenan’s Kids
      Foundation as the host for this event, “Keenan Ball College Court 4.”

             “Confidential Information” shall mean any and all technical and
      non-technical information related to this seminar provided by either
      party to the other, including but not limited to trade secrets, copyrighted
      information, proprietary information – including ideas, techniques, . . .
      inventions, know-how, processes . . . and information the disclosing
      party provides regarding third parties . . . .

             This confidentiality regards all formats and mediums, written or
      oral, and direct or indirect pieces of information. In consideration of
      this confidentiality, the undersigned agrees to the following
      undertaking:

             1.     No videotaping of any portion of the seminar.

             2.     No audio recording of any portion of the seminar.

             3.     No photographs taken during the seminar.

             4.     Lastly, by signing this agreement, I state that I do not
                    represent any insurance companies, or self-insured
                    defendants.

            Each party represents and warrants to the other party that it has
      the requisite corporate authority to enter into and perform this
      Agreement, and its execution and performance under this Agreement,
      including its disclosure of Confidential Information to the Recipient,



                                          15
      Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 16 of 29




      will not result in a breach of any obligation to any third party or infringe
      or otherwise violate any third party’s rights.

Plaintiff does not allege that Claggett breached any of the 4 undertakings (e.g.,

videotaping) in the agreement, and dropped claims that Claggett breached the

agreement.

      Put simply, no trade secrets were disclosed in the 2014 voir dire course; the

voir dire techniques discussed at the 2014 course are easily ascertainable, commonly

known and available to the public; Plaintiff did not take reasonable steps to protect

any techniques it now claims are secrets; and Claggett has never misappropriated

any “trade secret” purportedly owned by Plaintiff.


      (c) The legal issues to be tried are as follows:

             Plaintiff:

             (1) Whether Keenan’s Kids Foundation has trade secrets under 18
             U.S.C. § 1836, et seq. and O.C.G.A. § 10-1-760, et seq.;

             (2) Whether Claggett’s activities constitute misappropriation of trade
             secrets in violation of 18 U.S.C. §1836, et seq. and O.C.G.A. § 10-1-
             760, et seq.;

             (3) Whether, in the event of liability, Keenan’s Kids Foundation can
             show irreparable harm and is entitled to permanent injunctive relief;
             and

             (4) Whether, in the event of liability, Keenan’s Kids Foundation can
             show damage caused by Claggett and is entitled to an award of general
             actual damages; disgorgement of Claggett’s profits; or in lieu of

                                          16
Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 17 of 29




     damages measured by other methods, a reasonable royalty; special
     damages, including attorney’s fees, including pursuant to 18 U.S.C. §
     1836(b)(3)(D) and O.C.G.A. § 10-1-761; exemplary damages as set
     forth in 18 U.S.C. § 1836(b)(3)(C) and O.C.G.A. § 10-1-763(b); and
     legal costs, interest and fees.

     Defendant: Claggett filed a Motion to Dismiss wherein he requests that

     the Court dismiss all of Plaintiff’s claims. It is therefore Claggett’s

     position that there are no issues to be tried but includes the below issues

     if Plaintiff’s claims are not dismissed.


     (1) Whether Claggett violated the Defend Trade Secrets Act 18 U.S.C.
     § 1836, et seq and Georgia Trade Secrets Act, O.C.G.A. § 10-1-760 et
     seq.?

     (2) Whether the voir dire techniques are trade secrets?

     (3) Whether Claggett acquired the voir dire techniques under
     circumstances giving rise to a confidentiality duty or via improper
     means?

     (4) Whether the voir dire techniques are publicly available?

     (5) Whether the voir dire techniques are commonly known?

     (6) Whether the voir dire techniques are reasonably ascertainable?

     (7) Whether Plaintiff used reasonable measures to protect the
     techniques it now claims are trade secrets?

     (8) Whether Plaintiff mitigated its purported damages?

     (9) Whether Plaintiff is entitled to any damages or other relief?



                                  17
      Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 18 of 29




             (10) Whether the attorney’s fees Plaintiff seeks to recover are
             reasonable and necessary?

      (d) The cases listed below (include both style and action number) are:

      (1) Pending Related Cases: None.

      (2) Previously Adjudicated Related Cases: None.

2.     This case is complex because it possesses one or more of the features
listed below (please check)

      The parties do not believe this is a complex case. However, as discussed

below, Defendant contends that the 8 months discovery period is appropriate;

whereas, as discussed below, in Section 10, Plaintiff contends that the standard 4-

month discovery track is appropriate.

3.    Counsel:

      The following individually-named attorneys are hereby designated as lead

counsel for the parties:

      Plaintiff Keenan’s Kids Foundation: John M. Bowler
                                          Troutman Sanders LLP
                                          600 Peachtree Street, NE,
                                          Suite 3000
                                          Atlanta, Georgia 30308-2216

      Defendant Sean Claggett:               Joseph C. Sharp
                                             Polsinelli PC
                                             1201 West Peachtree Street, NW
                                             Suite 1100
                                             Atlanta, Georgia 30309


                                        18
      Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 19 of 29




4.    Jurisdiction:

      Is there any question regarding this Court’s jurisdiction? No.

5.    Parties to This Action:

      The following persons are necessary parties who have not been joined:

             There are no known unjoined necessary parties at this time.

      The following persons are improperly joined as parties:

             At this time, the parties do not contend that there are improperly joined

             parties, but they expressly reserve their rights to raise this issue at a later

             time.

      The names of the following parties are either inaccurately stated or necessary

portions of their names are omitted:

             At this time, the parties state that the names properly appear in the

             caption of this case. The parties will notify the Court immediately if

             that should change.

      The parties shall have a continuing duty to inform the Court of any contentions

regarding unnamed parties necessary to this action or any contentions regarding

misjoinder of parties or errors in the statement of a party’s name.




                                           19
      Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 20 of 29




6.    Amendments to the Pleadings:

       Amended and supplemental pleadings must be filed in accordance with the
time limitations and other provisions of Fed. R. Civ. P. 15. Further instructions
regarding amendments are contained in LR 15.

       List separately any amendments to the pleadings that the parties anticipate
will be necessary:

      On June 10, 2020, Keenan’s Kids Foundation filed its First Amended

Complaint [Doc. 11], to which Claggett has filed a Motion to Dismiss [Doc. 13].

Keenan’s Kids Foundation shall file a response to the motion in due course.

      The parties expressly reserve their rights to seek amendment in compliance

with the Federal Rules of Civil Procedure and the Local Rules of the Court.

       Amendments to the pleadings submitted LATER THAN THIRTY DAYS
after the Joint Preliminary Report and Discovery Plan is filed, or should have been
filed, will not be accepted for filing, unless otherwise permitted by law.

7.    Filing Times for Motions:

        All motions should be filed as soon as possible. The local rules set specific
filing limits for some motions. These times are restated below.

       All other motions must be filed WITHIN THIRTY DAYS after the beginning
of discovery, unless the filing party has obtained prior permission of the court to file
later. Local Rule 7.1A(2).

      (a)      Motions to Compel: before the close of discovery or within the
            extension period allowed in some instances. Local Rule 37.1.

      (b)      Summary Judgment Motions: within thirty days after the close of
            discovery, unless otherwise permitted by court order. Local Rule 56.1.



                                          20
      Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 21 of 29




      (c)      Other Limited Motions: Refer to Local Rules 7.2A; 7.2B, and 7.2E,
            respectively, regarding filing limitations for motions pending on removal,
            emergency motions, and motions for reconsideration.

      (d)      Motions Objection to Expert Testimony: Daubert motions with regard
            to expert testimony no later than the date that the proposed pretrial order
            is submitted. Refer to Local Rule 7.2F.

8.    Initial Disclosures:

      The parties are required to serve initial disclosures in accordance with Fed. R.
Civ. P. 26. If any party objects that initial disclosures are not appropriate, state the
party and basis for the party’s objection. NOTE: Your initial disclosures should
include electronically stored information. Refer to Fed. R. Civ. P. 26(a)(1)(B).

      The parties agree that initial disclosures are required in this case.

9.    Request for Scheduling Conference

       Does any party request a scheduling conference with the Court? If so, please
state the issues which could be addressed and the position of each party.

      Neither party requests a scheduling conference with the Court at this time.

10.   Discovery Period:

      The discovery period commences thirty days after the appearance of the first
defendant by answer to the complaint. As stated in LR 26.2A, responses to initiated
discovery must be completed before expiration of the assigned discovery period.

       Cases in this Court are assigned to one of the following three discovery tracks:
(a) zero month discovery period, (b) four months discovery period, and (c) eight
months discovery period. A chart showing the assignment of cases to a discovery
track by filing category is contained in Appendix F. The track to which a particular
case is assigned is also stamped on the complaint and service copies of the complaint
at the time of filing.




                                          21
      Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 22 of 29




      Please state below the subjects on which discovery may be needed:

      Keenan’s Kids Foundation expects that it will need to obtain the following

discovery:

             Deposition of Sean Claggett, responses to requests for production of

      documents, responses to interrogatories, responses to requests for admissions,

      subpoena production of documents by non-parties, depositions of non-parties,

      expert discovery, expert discovery depositions.



      Sean Claggett expects that he will need to obtain the following discovery:

             Trade secrets owned by Plaintiff, including the development of any

      such intellectual property and all sources used in such development; public

      disclosure of the purported trade secrets at issue; public availability of the

      purported trade secrets; all measures used by Plaintiff to protect the purported

      trade secrets; agreements, including confidentiality agreements, related to the

      purported trade secrets; agreements whereby Plaintiff obtained ownership of

      trade secrets or the right to use trade secrets; the techniques and strategies

      discussed at the 2014 voir dire course; the identity of all individuals who

      attended or taught at the 2014 voir dire course; all agreements related to the

      2014 voir dire course; agreements, including licenses, whereby Plaintiff


                                         22
      Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 23 of 29




      agreed to allow others to use anything it contends is a trade secret;

      communications between the parties and/or others related to the purported

      trade secrets; agreements between the parties; agreements between Plaintiff

      and the Keenan Trial Institute related to the use of intellectual property; the

      circumstances surrounding the end of Defendant’s relationship with the

      Keenan Trial Institute; dealings between Defendant and Don Keenan, the

      Keenan Trial Institute, and/or Plaintiff; Plaintiff’s alleged charitable purpose

      and related acts; damages and other relief sought by Plaintiff.

      If the parties anticipate that additional time beyond that allowed by the
assigned discovery track will be needed to complete discovery or that discovery
should be conducted in phases or be limited to or focused upon particular issues,
please state those reasons in detail below:

      Plaintiff:   Plaintiff contends that the “4 months” discovery track is the

appropriate discovery track for this matter. Defendant admits that he does not think

that the case is complex. Further, the Court’s default discovery track rules already

contemplate out-of-state discovery and each party taking the maximum amount of

discovery allowed under the Federal Rules of Procedure and Local Rules. Defendant

has not said that he needs discovery exceeding the amount set out in those rules.

      Defendant: Because there are numerous potential witnesses and numerous

out-of-state witnesses, Defendant contends that the 8 months discovery period is the

appropriate discovery track for this matter.

                                         23
       Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 24 of 29




11.    Discovery Limitation        and    Discovery     of   Electronically    Stored
       Information:

       (a)    What changes should be made in the limitations on discovery imposed
              under the Federal Rules of Civil Procedure or Local Rules of this Court,
              and what other limitations should be imposed?

       The parties agree to abide by the discovery limitations set forth in the Federal

Rules of Civil Procedure and the Local Rules of this Court. Aside from any

limitation created by an agreed upon protective order to be entered in this case, the

parties do not believe any other discovery limitations are required.

       (b)    Is any party seeking discovery of electronically stored information?

              Yes.

If “yes,”

        (1) The parties have discussed the sources and scope of the production of
electronically stored information and have agreed to limit the scope of production
(e.g., accessibility, search terms, date limitations, or key witnesses) as follows:

       The parties will communicate regarding any issues in connection with

discovery of electronic information and will make a good faith effort to resolve those

issues if any arise.

       (2) The parties have discussed the format for the production of
electronically stored information (“ESI”) (e.g., Tagged Image File Format (TIFF or
.TIF files), Portable Document Format (PDF), or native), method of production (e.g.,
paper or disk), and the inclusion of exclusion and use of metadata, but have not yet
agreed as to the format(s) for production for ESI.




                                          24
      Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 25 of 29




      In the absence of agreement on issues regarding discovery of electronically

stored information, the parties shall request a scheduling conference in paragraph 9

hereof.

12.   Other Orders:

      What other orders do the parties think that the Court should enter under Rule
26(c) or under Rule 16(b) and (c)?

      At this time, the parties plan to request that the Court enter an agreed upon

Protective Order and Confidentiality Order in this case (to be submitted) pursuant to

Rule 26(c).

      The parties also anticipate that an order setting a pretrial conference and trial

dates may become necessary should this case not be resolved prior to or after the

filing of dispositive motions.

13.   Settlement Potential:

       (a) Lead counsel for the parties certify by their signatures below that they
conducted a Rule 26(f) conference that was held on June 12, 2020 and that they
participated in settlement discussions. Other persons who participated in the
settlement discussions are listed according to party.

For Keenan’s Kids Foundation, Inc.: Lead Counsel (signature):

     /s/ John M. Bowler
John M. Bowler
Georgia Bar No. 071770

Troutman Sanders LLP
600 Peachtree Street, NE, Suite 3000

                                         25
      Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 26 of 29




Atlanta, Georgia 30308-2216

In addition to John Bowler, Lindsay Henner attended on behalf of Keenan’s Kids
Foundation

For Sean Claggett: Lead counsel (signature):


      /s/ Joseph C. Sharp
Joseph C. Sharp
Georgia Bar No. 637965

Polsinelli PC
1201 West Peachtree Street, NW, Suite 1100
Atlanta, Georgia 30309

      (b) All parties were promptly informed of all offers of settlement and
following discussion by all counsel, it appears that there is now:

      A possibility of settlement after discovery.

     (c) Counsel do not intend to hold additional settlement conferences among
themselves prior to the close of discovery.

       (d) The following specific problems have created a hindrance to settlement
of this case:

      None at this time.

14.   Trial by Magistrate Judge:

      Note: Trial before a Magistrate Judge will be by jury trial if a party is
otherwise entitled to a jury trial.

      The parties do not consent to having this case tried before a magistrate judge

of this Court.


                                         26
     Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 27 of 29




TROUTMAN SANDERS LLP                        POLSINELLI PC


By: /s/ John M. Bowler                      By: /s/ Joseph C. Sharp
John M. Bowler                              Joseph C. Sharp
Georgia Bar No. 071770                      Georgia Bar No. 637965
john.bowler@troutmansanders.com             jsharp@polsinelli.com
Michael D. Hobbs, Jr.                       POLSINELLI PC
Georgia Bar No. 358160                      1201 West Peachtree Street, NW,
michael.hobbs@troutmansanders.com           Suite 1100
Lindsay Mitchell Henner                     Atlanta, GA 30309
Georgia Bar No. 272310                      (404) 253-6000 (Tel.)
Lindsay.henner@troutmansanders.com          (404) 253-6060 (Fax)
TROUTMAN SANDERS LLP                        Counsel for Defendant Sean Claggett
600 Peachtree Street, NE, Suite 3000
Atlanta, GA 30308-2216
(404) 885-3000 (Tel.)
(404) 962-6513 (Fax)
Counsel for Plaintiff Keenan’s Kids
Foundation, Inc.




                                       27
      Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 28 of 29




                               ****************

                            SCHEDULING ORDER

       Upon review of the information contained in the Joint Preliminary Report and
Discovery Plan form completed and filed by the parties, the Court orders that the
time limits for adding parties, amending the pleadings, filing motions, completing
discovery, and discussing settlement are as set out in the Federal Rules of Civil
Procedure and the Local Rules of this Court, except as herein modified:

      IT IS SO ORDERED, this _________day of _______, 2020.



                               ______________________________
                               United States District Judge




                                        28
       Case 1:20-cv-01702-WMR Document 15 Filed 06/26/20 Page 29 of 29




                            CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing document with the

Clerk of Court using the CM/ECF system and which will automatically send email

notification of such filing to all counsel of record.

       This 26th day of June, 2020.

                                              /s/ John M. Bowler
